Exhibit 10(b)

﻿

UNION PACIFIC CORPORATION

GRANT NOTICE FOR 2013 STOCK INCENTIVE PLAN

STOCK UNITS

﻿

FOR GOOD AND VALUABLE CONSIDERATION, Union Pacific Corporation (the “Company”),
hereby grants to Participant named below the number of Stock Units specified
below (the “Award”), upon the terms and subject to the conditions set forth in
this Grant Notice, the Union Pacific Corporation 2013 Stock Incentive Plan (the
“Plan”), the Standard Terms and Conditions (the “Standard Terms and Conditions”)
adopted under such Plan described in this Grant Notice, and, as applicable, the
Union Pacific Corporation Key Employee Continuity Plan (the “Key Employee
Continuity Plan”), each as amended from time to time.  Each Stock Unit subject
to this Award represents the right to receive one share of the Company’s common
stock, par value $2.50 (the “Common Stock”), subject to the conditions set forth
in this Grant Notice, the Plan and the Standard Terms and Conditions.  This
Award is granted pursuant to the Plan and, as applicable, the Key Employee
Continuity Plan and is subject to and qualified in its entirety by the Standard
Terms and Conditions.

﻿

 

Name of Participant:

FIRST_NAME  LAST_NAME

ID: EMPLOYEE_ID

Grant Date:

2/8/2018

Grant Number:

OPTION_NUMBER

Number of Stock Units subject to the Award:

X,XXX

Restriction Period:

4 years

Restriction Period Commencement Date:

2/8/2018

Restriction Period Termination Date:

2/8/2022

By electronically accepting this Award, Participant acknowledges that he or she
has received and read, and agrees that this Award shall be subject to, the terms
of this Grant Notice, the Plan, the Standard Terms and Conditions and, if
applicable, the Key Employee Continuity Plan (including, but not limited to, the
Key Employee Continuity Plan’s requirement that the Participant execute a
general release of employment-related claims).  The Participant also hereby
consents to the delivery of information (including, without limitation,
information required to be delivered to the Participant pursuant to applicable
securities laws) regarding the Company and the Subsidiaries, the Plan, and the
Stock Units via Company website or other electronic delivery.

THE PARTICIPANT WILL BE DEEMED TO HAVE ACCEPTED THE AWARD AND THE STANDARD TERMS
AND CONDITIONS IF THE PARTICIPANT DOES NOT OBJECT IN WRITING WITHIN NINETY (90)
DAYS FOLLOWING DELIVERY OF THIS GRANT NOTICE AND THE STANDARD TERMS AND
CONDITIONS.

 

 

 

--------------------------------------------------------------------------------

 

﻿

UNION PACIFIC CORPORATION

STANDARD TERMS AND CONDITIONS FOR

STOCK UNITS

﻿

These Standard Terms and Conditions apply to the Award of stock units granted
pursuant to the Union Pacific Corporation 2013 Stock Incentive Plan (the
“Plan”), which are evidenced by a Grant Notice that specifically refers to these
Standard Terms and Conditions.  In addition to these Standard Terms and
Conditions, the stock units shall be subject to the terms of the Plan and, if
applicable, the Key Employee Continuity Plan, which are incorporated into these
Standard Terms and Conditions by this reference.  Capitalized terms not
otherwise defined herein shall have the meaning set forth in the Plan.

﻿

STOCK UNITS

﻿

1. TERMS OF STOCK UNITS

Union Pacific Corporation, a Utah corporation (the “Company”), has granted to
the Participant named in the Grant Notice provided to said Participant herewith
(the “Grant Notice”) an award of a number of stock units (the “Award” or the
“Stock Units”) specified in the Grant Notice.  Each Stock Unit represents the
right to receive (i) one share of the Company’s common stock, $2.50 par value
per share (the “Common Stock”) and (ii) a payment in cash equal to the amount of
dividends that would have been payable on one share of Common Stock from time to
time (“Dividend Equivalent Payments”), upon the terms and subject to the
conditions set forth in the Grant Notice, these Standard Terms and Conditions,
the Plan and, if applicable, the Key Employee Continuity Plan, each as amended
from time to time.  For purposes of these Standard Terms and Conditions and the
Grant Notice, any reference to the Company shall include a reference to any
Subsidiary.

2. VESTING OF STOCK UNITS

The Award shall not be vested as of the Grant Date set forth in the Grant Notice
and shall be forfeitable unless and until otherwise vested pursuant to the terms
of the Grant Notice and these Standard Terms and Conditions, the terms of the
Plan and, if applicable, the Key Employee Continuity Plan.  After the end of the
Restriction Period, subject to termination or acceleration as provided in these
Standard Terms and Conditions, the Plan and, if applicable, the Key Employee
Continuity Plan, the Award shall become vested as of the Restriction Period
Termination Date described in the Grant Notice with respect to that number of
Stock Units as set forth in the Grant Notice.  Unless the Compensation and
Benefits Committee of the Company’s Board of Directors (the “Committee”) shall
determine otherwise, a period of time in which the Participant is on a leave of
absence during the Restriction Period in accordance with a leave of absence
policy adopted by the Company or a Subsidiary shall count toward satisfaction of
the Restriction Period.

3. DIVIDEND EQUIVALENT RIGHTS

The Participant will have the rights of a shareholder only after shares of
Common Stock have been issued to the Participant following the Restriction
Period Termination Date as described in the Grant Notice (or such earlier date
as otherwise provided in Section 5(i) or Section 5(iii) hereof) and satisfaction
of all other conditions to the issuance of those shares.  Stock Units shall not
entitle the Participant to any rights of a shareholder of Common Stock and there
are no voting rights with respect to the Stock Units.  During the Restriction
Period and during any period following the end of the Restriction Period in
which delivery of shares of Common Stock is: (i) deferred pursuant to the
Company’s Deferred Compensation Plan; or (ii) delayed in accordance with Section
5(i) hereof; unless otherwise determined by the Committee, the Participant shall
be entitled to receive Dividend Equivalent Payments.  Such Dividend Equivalent
Payments shall be made on the payment date established by the Board of Directors
for the underlying dividend payments; provided, however, that (i) if the
Participant has elected to defer receipt of the Stock



2

 

--------------------------------------------------------------------------------

 



Units in accordance with the terms of the Company’s Deferred Compensation Plan,
Dividend Equivalent Payments with respect to such deferred Stock Units which
relate to dividends paid on and after the date of the deferral of such Stock
Units (i.e., the date that the Stock Units would have been payable to the
Participant under the Plan had such Stock Units not been deferred under the
Company’s Deferred Compensation Plan) shall be reinvested as part of the Award
Account under the Company’s Deferred Compensation Plan, and shall be deferred
for payment at the same time as the Award Account is paid under the terms of the
Company’s Deferred Compensation Plan; and (ii) the Company may delay payment of
a Dividend Equivalent Payment if the Company reasonably anticipates that its
deduction with respect to such payment would not be permitted by application of
Internal Revenue Code section 162(m).  A Dividend Equivalent Payment that is
delayed as described in clause (ii) of the immediately preceding sentence (or if
such Dividend Equivalent Payment is invested in additional Stock Units at the
Company’s discretion, the shares of Common Stock underlying such additional
Stock Units), shall be paid to the Participant as soon as reasonably practicable
following the date the Company anticipates that its deduction with respect to
the payment of the Dividend Equivalent Payment would no longer be restricted due
to the application of Internal Revenue Code section 162(m).  Except as provided
above, a Participant’s right to receive Dividend Equivalent Payments shall
terminate without further obligation on the part of the Company at the earliest
of the Participant’s Separation from Service with the Company or a Subsidiary,
payment of the Common Stock under Section 5 hereof or at the Restriction Period
Termination Date, except that:

(A) in the event the Participant remains continuously employed with the Company
or a Subsidiary until September 30, 2018, and is age 62 with 10 years of vesting
service under the provisions of the Company’s or a Subsidiary’s qualified
pension plan at any time during the Restriction Period during the Participant’s
period of continuous employment (satisfaction of both the September 30, 2018
continuous employment requirement and age and service requirements is known as
“Retirement Status”), such Participant shall be entitled to receive Dividend
Equivalent Payments in accordance with this Section 3 hereof until the earlier
of the Restriction Period Termination Date or payment of the Common Stock under
Section 5 hereof, notwithstanding any Separation from Service with the Company
or a Subsidiary on or after attaining Retirement Status; and

(B) in the event the Participant remains continuously employed with the Company
or a Subsidiary, but is on a leave of absence during the Restriction Period in
accordance with a leave of absence policy adopted by the Company or a
Subsidiary, such Participant shall be entitled to receive Dividend Equivalent
Payments in accordance with this Section 3 hereof during the period of such
leave of absence until the earlier of the date that is the end of such leave of
absence, the Restriction Period Termination Date or payment of the Common Stock
under Section 5 hereof, notwithstanding any Separation from Service with the
Company or a Subsidiary as a result of such leave of absence.

4. ACCELERATION/LAPSE OF RESTRICTION PERIOD

Unless provided otherwise by the Committee, the Stock Units shall be treated as
follows in connection with the Participant’s Separation from Service:

(i) If the Participant has a Separation from Service prior to the Restriction
Period Termination Date by reason of the Participant’s death, the Stock Units
shall immediately vest, all restrictions applicable to such Stock Units shall
lapse and such Stock Units shall be paid in full to the Participant’s
beneficiary or estate, as the case may be, in accordance with Section 5 hereof.

﻿

(ii) In the event the Participant is determined to be disabled under the
provisions of the Company’s or a Subsidiary’s long-term disability plan, the
Stock Units shall immediately vest, all restrictions applicable to such Stock
Units shall lapse and such Stock Units shall be paid in full in accordance with
Section 5 hereof.





3

 

--------------------------------------------------------------------------------

 



(iii) If the Participant incurs a Separation from Service because such
Participant’s employment is involuntarily terminated by the Company or any of
its Subsidiaries (other than a termination as a result of disability, cause or
gross misconduct as determined by the Committee), within two (2) years following
a Change in Control (as defined in the Plan), the Stock Units shall immediately
vest and the remaining restrictions with respect to the Stock Units, including
any remaining Restriction Period, shall lapse and such Stock Units shall be paid
in full in accordance with Section 5 hereof.

﻿

(iv) In the event of a Change in Control prior to the Restriction Period
Termination Date in which the acquiring or surviving company in the transaction
does not assume or continue the Stock Units upon the Change in Control, the
Restriction Period and all other restrictions applicable to such Stock Units
shall lapse immediately prior to the Change in Control and such Stock Units
shall be paid in accordance with Section 5 hereof.

﻿

(v) In the event the Participant has attained Retirement Status (within the
meaning of Section 3(A) hereof) at any time during the Restriction Period that
is on or after September 30, 2018 and during the Participant’s period of
continuous employment, the Restriction Period shall lapse on the date the
Participant attains Retirement Status and such Stock Units shall be paid in
accordance with Section 5 hereof.  

﻿

(vi) Notwithstanding the foregoing paragraphs (i) through (v), if the
Participant is an Eligible Employee (within the meaning of the Key Employee
Continuity Plan) in the Key Employee Continuity Plan and incurs a Severance
within the meaning of the Key Employee Continuity Plan, the Participant’s Stock
Units shall vest and be paid in accordance with the terms and conditions of the
Key Employee Continuity Plan, including without limitation the requirement that
the Participant execute an appropriate general release of employment-related
claims.

﻿

(vii) Except as otherwise provided in this Section 4 hereof, all of the Stock
Units shall be forfeited and all of the Participant’s rights to such Stock Units
and the right to receive Common Stock shall terminate without further obligation
on the part of the Company unless the Participant remains in the continuous
employment of the Company or a Subsidiary (such continuous employment shall, for
this purpose, include a period of time during which the Participant is absent
from active employment in accordance with a leave of absence policy adopted by
the Company or a Subsidiary) for the entire Restriction Period.  Notwithstanding
the foregoing, the Committee may, if it finds that the circumstances in the
particular case so warrant, allow a Participant who ceases to be so continuously
employed and has a Separation from Service prior to the Restriction Period
Termination Date to retain some or all of the Stock Units.  In such event, the
Restriction Period and all other restrictions with respect to the retained Stock
Units shall lapse, and such Stock Units shall be paid in accordance with Section
5 hereof.

﻿

5. PAYMENT OF STOCK UNITS

(i) Subject to Section 25 of the Plan and Sections 4, 5(ii) and 5(iii) hereof,
vested Stock Units shall be settled by the delivery to the Participant (through
the Participant’s account at the Company’s designated third party stock
administrator) or the Participant’s beneficiary or estate, as the case may be,
of one share of Common Stock per vested Stock Unit:

(A) except as provided in (B) below, within 30 days of the first to occur of the
Restriction Period Termination Date or the Participant’s right to payment
arising under Section 4(i), 4(ii), 4(iii), 4(iv) or 4(vii) hereof;

﻿

(B) if the Participant’s Stock Units are determined to constitute “deferred
compensation” subject to Internal Revenue Code section 409A, such Stock Units
shall be paid to the Participant within thirty (30) days of the Restriction
Period Termination Date in the event that the Participant’s right to payment:





4

 

--------------------------------------------------------------------------------

 



(1)under Section 4(ii) or Section 4(iv) hereof arises before the Restriction
Period Termination Date and after the date the Restriction Period lapses in
accordance with Section 4(v) hereof;

﻿

(2)arises under Section 4(iii) hereof; or

﻿

(3)arises under Section 4(vii) hereof.

﻿

Notwithstanding the foregoing, (i) the Company shall not be obligated to deliver
any shares of Common Stock during any period in which the Company reasonably
anticipates that the delivery of shares hereunder would: (A) violate any
federal, state or other applicable laws and/or may issue shares subject to any
restrictive legend that, as determined by the Company’s counsel, is necessary to
comply with securities or other regulatory requirements; or (B) result in the
reduction or elimination of the Company’s deduction under Internal Revenue Code
section 162(m) with respect to such delivery of shares, and (ii) the date on
which shares are delivered to the Participant (and any Dividend Equivalent
Payment thereon) may include a delay to provide the Company such time as it
determines appropriate to calculate and address tax withholding and to address
other administrative matters; provided, however, that delivery of shares of
Common Stock underlying Stock Units (and any Dividend Equivalent Payments on
such Stock Units, or if such Dividend Equivalent Payments are invested in
additional Stock Units at the Company’s discretion, the shares of Common Stock
underlying such additional Stock Units) for Stock Units and Dividend Equivalent
Payments that are determined to be exempt from the requirements of Internal
Revenue Code § 409A shall in all events be made at a time that satisfies the
“short-term deferral” exception described in Treas. Reg. section 1.409A-1(b)(4)
and for Stock Units and Dividend Equivalent Payments subject to Internal Revenue
Code section 409A shall in all events be made at a time that satisfies Treas.
Reg. 1.409A-2(b)(7).

(ii) Notwithstanding the foregoing, the Participant may elect to defer receipt
of payment of Common Stock underlying the Stock Units pursuant to the terms of,
and in accordance with the provisions of, the Company’s Deferred Compensation
Plan.  If the Participant elects to defer payment of Common Stock underlying the
Stock Units, such payment will be made in accordance with the Company’s Deferred
Compensation Plan.

﻿

(iii) Notwithstanding the foregoing, if the Participant is an Eligible Employee
(within the meaning of the Key Employee Continuity Plan) in the Key Employee
Continuity Plan and incurs a Severance within the meaning of the Key Employee
Continuity Plan, the payment of Common Stock underlying the Stock Units shall be
paid in accordance with Section 2.4 of the Key Employee Continuity Plan,
provided the Participant has executed a general release of employment-related
claims in the form prescribed by the Key Employee Continuity Plan.

﻿

PROTECTION OF CONFIDENTIALITY

﻿

By electronically accepting the Award and these Standard Terms and Conditions,
the Participant acknowledges and agrees to the following.

6. CONFIDENTIAL INFORMATION; TRADE SECRETS

The Participant acknowledges that the Company regards certain information
relating to its business and operations as confidential.  This includes all
confidential and proprietary information concerning the assets, business or
affairs of the Company or any Subsidiary or any customers thereof ("Confidential
Information").  The Participant’s electronic signature also acknowledges that
the Company has certain information that derives economic value from not being
known to the general public or to others who could obtain economic value from
its disclosure or use, which the Company takes reasonable efforts to protect the
secrecy of ("Trade Secrets").





5

 

--------------------------------------------------------------------------------

 



7. TYPES OF CONFIDENTIAL INFORMATION OR TRADE SECRETS

The Participant acknowledges that he or she developed or have had and will in
the future continue to have access to one or more of the following types of
Confidential Information or Trade Secrets: information about rates or costs;
customer or supplier agreements and negotiations; business opportunities;
scheduling and delivery methods; business and marketing plans; financial
information or plans; communications within the attorney-client privilege or
other privileges; operating procedures and methods; construction methods and
plans; proprietary computer systems design, programming or software; strategic
plans; succession plans; proprietary company training programs; employee
performance, compensation or benefits; negotiations or strategies relating to
collective bargaining agreements and/or labor disputes; and internal or external
claims or complaints regarding personal injuries, employment laws or policies,
environmental protection, or hazardous materials.  By electronically accepting
the Grant Notice and these Standard terms and Conditions, the Participant agrees
that any unauthorized disclosures by him or her to any third party of such
Confidential Information or Trade Secrets would constitute gross misconduct.

8. AGREEMENT TO MAINTAIN CONFIDENTIAL INFORMATION

The Participant agrees that he or she will not, unless he or she receives prior
written consent from the senior human resources officer or such other person
designated by the Company (hereinafter collectively referred to as the "Sr. HR
Officer"), or unless ordered by a court or government agency, (i) divulge, use,
furnish or disclose to any subsequent employer or any other person, whether or
not a competitor of the Company, any Confidential Information or Trade Secrets,
or (ii) retain or take with him or her when he or she leaves the Company any
property of the Company or any documents (including any electronic or computer
records) relating to any Confidential Information or Trade Secrets.

9. PRIOR NOTICE OF EMPLOYMENT, ETC

(i)  The Participant acknowledges that if he or she become an employee,
contractor, or consultant for any other person or entity engaged in the Business
of the Company as defined in Section 11 (“Entity”), this would create a
substantial risk that he or she would, intentionally or unintentionally,
disclose or rely upon the Company’s Confidential Information or Trade Secrets
for the benefit of the other Entity to the detriment of the Company.  The
Participant further acknowledges that such disclosures would be particularly
damaging if made shortly after he or she leaves the Company.  Therefore, by
electronically accepting the Grant Notice and these Standard Terms and
Conditions, the Participant agrees that for a period of one-year after he or she
leaves the Company, before accepting any employment or affiliation with another
Entity he or she will give written notice to the Sr. HR Officer of his or her
intention to accept such employment or affiliation.  The Participant also agrees
to confer in good faith with the Sr. HR Officer concerning whether his or her
proposed employment or affiliation could reasonably be expected to be performed
without improper disclosure of Confidential Information or Trade Secrets.

(ii)  If the Sr. HR Officer and the Participant are unable to reach agreement on
this issue, he or she agrees to submit this issue to arbitration, to be
conducted under the rules of the American Arbitration Association, for final
resolution.  The Participant also agrees that he or she will not begin to work
for another person or entity engaged in the Business of the Company as defined
in Section 11, until the Sr. HR Officer or an arbitrator has determined that
such employment could reasonably be expected to be performed without improper
disclosure of the Company’s Confidential Information or Trade Secrets.

10. FAILURE TO COMPLY

The Participant agrees that, if he or she fails to comply with any of the
promises that he or she made in Section 8 or 9 above, he or she will be required
to immediately deliver to the Company any shares of Common Stock (or the market
value of any shares of Common Stock received)



6

 

--------------------------------------------------------------------------------

 



which he or she received at any time from 180 days prior to the earlier of (i)
the date when he or she leaves the Company or (ii) the date he or she fails to
comply with any such promise made in Section 8 or 9, to 180 days after the date
when the Company learns that he or she has not complied with any such
promise.  The Participant agrees that he or she will deliver such shares of
Common Stock (or the cash equivalent) to the Company on such terms and
conditions as may be required by the Company.  The Participant further agrees
that the Company will be entitled to enforce this repayment obligation by all
legal means available, including, without limitation, to set off the market
value of any such shares of Common Stock against any amount that might be owed
to him or her by the Company.  The Participant acknowledges that the Company
would not have awarded the Participant the shares of Common Stock granted to him
or her under the Grant Notice absent the Participant’s agreement to be bound by
the promises made in Sections 8 and 9 above.

﻿

NO DIRECT COMPETITION

﻿

By electronically accepting the Award and these Standard Terms and Conditions,
the Participant acknowledges and agrees to the following.

11. NON-SOLICITATION OF CUSTOMERS; NON-COMPETITION

The Participant agrees that for a period of one year following his or her
departure from the Company, he or she will not (directly or in association with
others) call on or solicit any of the Company’s customers with whom he or she
had personal contact while he or she was employed by the Company, for the
purpose of providing the customers with goods and/or services similar in nature
to those provided by the Company in its Business as defined below.  The
Participant further agrees that for the same time period, he or she will not,
directly or indirectly, engage in any activity which is the same as or
competitive with the Business (as defined below) including, without limitation,
engagement as an officer, director, proprietor, employee, partner, investor
(other than as a holder of less than 2% of the outstanding capital stock of a
publicly traded corporation), guarantor, consultant, advisor, agent, sales
representative or other participant, in any market in which the Company conducts
its Business.  For purposes of these Standard Terms and Conditions, the term
“Business” means the transportation of goods in interstate commerce and related
services in or through or for any state in which the Company or any of its
affiliates provides such services directly or indirectly and any other activity
that supports such operations including by the way of example but not
limitation, marketing, information systems, logistics, technology development or
implementation, terminal services and any other activity of the Company or any
of its affiliates.  This Section 11 is not intended to prevent the Participant
from engaging in any activity that is not the same as or competitive with the
Business.  The Participant acknowledges that the Company would not have awarded
him or her the shares of Common Stock granted under the Grant Notice absent his
or her agreement to be bound by the promises made in this Section 11.

12. ACKNOWLEDGMENT; INJUNCTIVE RELIEF

The Participant acknowledges that he or she has carefully read and considered
all these Standard Terms and Conditions, including the restraints imposed upon
him or her pursuant to Sections 8, 9 and 11.  The Participant also agrees that
each of the restraints contained herein is necessary for the protection of the
goodwill, Confidential Information, Trade Secrets and other legitimate interests
of the Company; that each and every one of these restraints is reasonable in
respect to subject matter, length of time and geographic area; and that these
restraints, individually or in the aggregate, will not prevent him or her from
obtaining other suitable employment during the period in which he or she are
bound by such restraints.  The Participant further acknowledges that, were he or
she to breach any of the covenants contained in Sections 8, 9 and 11, the damage
to the Company would be irreparable.  The Participant therefore agrees that the
Company, in addition to any other remedies available to it, including, without
limitation, the remedies set forth in Sections 10 and 13, shall be entitled to
injunctive relief against his or her



7

 

--------------------------------------------------------------------------------

 



breach or threaten breach of said covenants.  The Participant and the Company
further agree that, in the event that any provision of Sections 8, 9 and 11
shall be determined by any court of competent jurisdiction to be unenforceable
by reason of its being extended over too great a time, too large a geographic
area or too great a range of activities, such provision shall be deemed to be
modified to permit its enforcement to the maximum extent permitted by law.

13. VIOLATION OF PROMISES

The Participant agrees that if he or she violates any of his or her promises in
Section 11, then he or she will be required to immediately deliver to the
Company any shares of Common Stock (or the fair market value thereof) granted to
him or her by the Grant Notice which he or she received at any time from 180
days prior to the date when he or she leaves the Company to 180 days after the
date when the Company learns that he or she has not complied with the promises
he or she made in Section 11.  The Participant agrees that he or she will
deliver such shares of Common Stock (or the fair market value thereof) to the
Company on such terms and conditions as may be required by the Company.  The
Participant further agrees that the Company will be entitled to enforce this
repayment obligation by all legal means available, including, without
limitation, to set off the market value of any such shares of Common Stock
against any amount that might be owed to him or her by the Company.

﻿

GENERAL

﻿

14. ARBITRATION

The Participant agrees and the Company agrees that any controversy, claim, or
dispute arising out of or relating to this Agreement or the breach of any of
these terms and conditions, or arising out of or relating to his or her
employment relationship with the Company or any of its affiliates, or the
termination of such relationship, shall be resolved by binding arbitration
before a neutral arbitrator under the rules set forth in the
Federal  Arbitration Act, except for claims by the Company relating to his or
her breach of any of the employee covenants set forth in Paragraphs 6, 7, 8, 9
or 11 above. By way of example only, claims subject to this agreement to
arbitrate include claims litigated under federal, state and local statutory or
common law, such as the Age Discrimination in Employment Act, Title VII of the
Civil Rights Act of 1964, as amended, including the Civil Rights Act of 1994,
the Americans with Disabilities Act, the law of contract and the law of
tort.  The Participant and the Company agree that such claims may be brought in
an appropriate administrative forum, but at the point at which the Participant
or the Company seek a judicial forum to resolve the matter, this agreement for
binding arbitration becomes effective, and the Participant and the Company
hereby knowingly and voluntarily waive any right to have any such dispute tried
and adjudicated by a judge or jury.  The foregoing not to the contrary, the
Company may seek to enforce the employee covenants set forth in Paragraphs 6, 7,
8, 9 or 11 above, in any court of competent jurisdiction.

This agreement to arbitrate shall continue in full force and effect despite the
expiration or termination of these Standard Terms and Conditions or the
Participant’s employment relationship with the Company or any of its
affiliates.  The Participant and the Company agree that any award rendered by
the arbitrator shall be final and binding and that judgment upon the final award
may be entered in any court having jurisdiction thereof.  The arbitrator may
grant any remedy or relief that the arbitrator deems just and equitable,
including any remedy or relief that would have been available to the
Participant, the Company or any of its affiliates had the mater been heard in
court.  All expenses of the arbitration, including the required travel and other
expenses of the arbitrator and any witnesses, and the costs relating to any
proof produced at the direction of the arbitrator, shall be borne equally by the
Participant and the Company unless otherwise mutually agreed or unless the
arbitrator directs otherwise in the award.  The arbitrator’s compensation shall
be borne equally by the Participant and the Company unless otherwise mutually
agreed or unless the law provides otherwise.





8

 

--------------------------------------------------------------------------------

 



15. SEVERABILITY

If any provision of these Standard Terms and Conditions is, becomes, or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction, such
provision shall be construed or deemed amended or limited in scope to conform to
applicable laws or, in the discretion of the Company, it shall be stricken and
the remainder of these Standard Terms and Conditions shall remain in force and
effect.

16. CHOICE OF LAW; JURISDICTION

All questions pertaining to the construction, regulation, validity, and effect
of these Standard Terms and Conditions shall be determined in accordance with
the laws of the State of Utah, without regard to the conflict of laws
doctrine.  The Company and the Participant hereby consent and submit to the
personal jurisdiction and venue of any state or federal court located in the
county of Salt Lake City within the State of Utah for resolution of any and all
claims, causes of action or disputes arising out of or related to these Standard
Terms and Conditions.  Sections 9(ii) and 11 shall not apply to employees who
are subject to California law.

17. AMENDMENTS

The Plan and these Standard Terms and Conditions may be amended or altered by
the Committee or the Company’s Board of Directors to the extent provided in the
Plan.

18. RESTRICTIONS ON RESALES OF SHARES

The Company may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by the
Participant or other subsequent transfers by the Participant of any Common Stock
issued in respect of vested Stock Units, including without limitation (a)
restrictions under an insider trading policy, (b) restrictions designed to delay
and/or coordinate the timing and manner of sales by Participant and other
holders and (c) restrictions as to the use of a specified brokerage firm for
such resales or other transfers.

19. INCOME TAXES

The Company shall not deliver shares in respect of any Stock Units unless and
until the Participant has made satisfactory arrangements to satisfy all
applicable tax withholding obligations.  Unless the Participant pays the tax
withholding obligations to the Company by cash or check in connection with the
delivery of the Common Stock, withholding may be effected, at the Company’s
option, by withholding Common Stock issuable in connection with the vesting of
the Stock Units (provided that shares of Common Stock may be withheld only to
the extent that such tax withholding will not result in adverse accounting
treatment for the Company).  The Participant acknowledges that the Company shall
have the right to deduct any taxes required to be withheld by law in connection
with the delivery of the Stock Units from any amounts payable by it to the
Participant (including, without limitation, future cash wages).

20. NON-TRANSFERABILITY OF AWARD

The Participant understands, acknowledges and agrees that, except as otherwise
provided in the Plan, the Stock Units may not be sold, assigned, transferred,
pledged or otherwise directly or indirectly encumbered or disposed of prior to
the payment of the Common Stock to the Participant as provided in Section 5
hereof.

21. LIMITATION OF INTEREST IN SHARES SUBJECT TO STOCK UNITS

Neither the Participant (individually or as a member of a group) nor any
beneficiary or other person claiming under or through the Participant shall have
any right, title, interest, or privilege in or to any shares of Common Stock
allocated or reserved for the purpose of the Plan, the Key Employee Continuity
Plan or subject to the Grant Notice or these Standard Terms and Conditions



9

 

--------------------------------------------------------------------------------

 



except as to such shares of Common Stock, if any, as shall have been issued to
such person upon vesting of the Stock Units.  Nothing in the Plan, in the Key
Employee Continuity Plan, in the Grant Notice, these Standard Terms and
Conditions or any other instrument executed pursuant to the Plan shall confer
upon the Participant any right to continue in the Company’s employ or service
nor limit in any way the Company’s right to terminate the Participant’s
employment at any time for any reason.

22. OTHER AGREEMENTS SUPERSEDED

The Grant Notice, these Standard Terms and Conditions, the Plan and, as
applicable, the Key Employee Continuity Plan constitute the entire understanding
between the Participant and the Company regarding the Stock Units.  Any prior
agreements, commitments or negotiations concerning the Stock Units are
superseded.



10

 

--------------------------------------------------------------------------------